J-S56042-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LUIS CAMACHO                               :
                                               :
                       Appellant               :   No. 376 EDA 2019

         Appeal from the Judgment of Sentence Entered August 16, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0005124-2017


BEFORE: PANELLA, P.J., OLSON, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                          FILED NOVEMBER 21, 2019

        Appellant Luis Camacho appeals from the judgment of sentence imposed

following his jury trial convictions for one count each of first-degree murder,

conspiracy, firearms not to be carried without a license, and possession of an

instrument of crime (PIC).1          Appellant challenges the sufficiency of the

identification evidence and the discretionary aspects of his sentence.        We

affirm.

        The trial court detailed the relevant facts and procedural history of this

appeal as follows.

        On January 21, 2017, at approximately 2:20 p.m., [Appellant]
        arrived at the 2000 block of Bellmore Street wearing a black jacket
        with white chevrons on the front. [Appellant] walked around the
        neighborhood waiting for [D]ecedent . . . and made stops at
        Rondon’s grocery store on the corner of Bellmore and Amber
        Streets and later LJ’s Café on the corner of Frankford Avenue and
____________________________________________


1   18 Pa.C.S. §§ 2502(a), 903, 6106(a)(1), and 907(a), respectively.
J-S56042-19


     Orleans Street. At approximately 3:48 p.m., [Decedent] pulled
     up and parked in front of 2049 Bellmore Street in a Dodge
     Charger. After walking toward 2049 Bellmore Street, [Appellant]
     saw [Decedent’s] parked vehicle, stopped walking, and made a
     phone call. Still on his phone, [Appellant] then turned around and
     walked to and entered a house on 2106 Bellmore Street. When
     [Appellant] reemerged from the house a few minutes later, he was
     wearing a Houston Texans sweatshirt and was with another man
     in a gray sweatshirt. [Appellant] and the man in the gray
     sweatshirt walked down the street and [Appellant] sat on the
     steps of 2053 Bellmore Street while the man in the gray sweatshirt
     sat on the steps of 2055 Bellmore Street.            After spotting
     [Decedent], the man in the gray sweatshirt got up from the steps,
     approached [Decedent] and shot at him from close range. After
     seeing the other man shoot at [Decedent], [Appellant] got up from
     the steps, pulled out a gun, and also shot at [Decedent].
     Thereafter, [Appellant] and the other man fled the scene of the
     crime.

     Officers responded to a radio call of a shooting and arrived on
     scene at around 4:15 p.m. Officers rushed [Decedent] to Temple
     Hospital, where he was pronounced dead. The medical examiner
     determined that the cause of death was multiple gunshot wounds
     to the head.

     Philadelphia police detectives then conducted an investigation of
     the shooting. Officers located and recovered video from three
     surveillance cameras from 2053 Bellmore Street, Rondon’s
     grocery store, and LJ’s Café. Detectives poured over hours of
     footage from the time preceding, during, and after the shooting.
     Detectives found footage of the man in the chevron jacket at
     Rondon’s. The footage also showed that the man had distinctive
     tattoos on his hands. Detectives ran these tattoos through their
     database and the tattoos matched [Appellant].

     Detectives discovered [Appellant was on state parole], and his
     supervisor was Justin Mohn.         Detectives sent Mohn two
     surveillance videos from the scene of the crime. The first video
     showed a man wearing a chevron jacket on the 2000 block of
     Bellmore Street shortly before the shooting. After watching this
     video, Mohn identified the man as [Appellant]. Mohn also stated
     that he was about 80% certain that the man in the Houston
     Texans sweatshirt who shot at [Decedent] was also [Appellant].
     Mohn informed police that [Appellant] was required to wear a GPS
     ankle monitor at all times as a condition of his [parole]. The GPS

                                    -2-
J-S56042-19


       monitor showed that [Appellant] was present on the 2000 block
       of Bellmore Street prior to the shooting and at the time of the
       shooting.

       [Appellant] was arrested on March 27 2017. . . . While in prison
       awaiting trial, [Appellant] told another prisoner, Christopher
       Carrasquillo, about his involvement in the murder on Bellmore
       Street. Thereafter, Carrasquillo told detectives what [Appellant]
       had told him.[2] After Carrasquillo was released from prison,
       [Appellant], who was still in prison awaiting trial and had
       discovered that Carrasquillo gave a statement to detectives
       regarding the murder, made phone calls to a friend and discussed
       intimidating Carrasquillo.[fn2]    [Appellant] thereafter called
       Carrasquillo in an attempt to intimidate him.

              Commonwealth exhibit C-20 is a transcript of the taped
          [fn2]

          conversation between [Appellant] and his friend . . . . While
          the transcript was not admitted into evidence, it shows the
          contents of the taped call, which was admitted into evidence
          and played to the jury.

Trial Ct. Op., 4/30/19, at 2-5 (record citations and footnote omitted).

       On August 16, 2018, the jury found Appellant guilty of first-degree

murder, conspiracy to commit murder, carrying a firearm without a license,

and PIC. That same day, the trial court sentenced Appellant to a mandatory

term of life imprisonment for murder, plus a consecutive sentence of twenty

to forty years’ imprisonment for conspiracy.      The trial court also imposed




____________________________________________


2 The Commonwealth called Carrasquillo to testify at trial. Carrasquillo
testified that he did not remember giving a statement to detectives. The
Commonwealth confronted Carrasquillo with his typed, signed, and
contemporaneously video-recorded statement to detectives.      See N.T.,
8/14/18, at 165-172. Carrasquillo’s prior statement to detectives was
admitted as substantive evidence.



                                           -3-
J-S56042-19



concurrent prison sentences of three-and-a-half to seven years for carrying a

firearm without a license and three months to two years for PIC.

        Appellant filed a timely post-sentence motion on August 26, 2018. The

trial court denied the motion on December 10, 2018. Appellant did not file a

direct appeal.     On January 17, 2019, Appellant filed a counseled petition

pursuant to the Post Conviction Relief Act3 (PCRA) seeking reinstatement of

his direct appeal rights nunc pro tunc.          The PCRA court granted relief on

February 1, 2019.

        Appellant timely filed a notice of appeal on February 4, 2019.          On

February 25, 2019, Appellant filed a court ordered Pa.R.A.P. 1925(b)

statement. The trial court filed a responsive Rule 1925(a) opinion.

        Appellant raises two issues for our review:

        1. Whether the verdict was against the sufficiency of the evidence
           when there was no fingerprint or DNA linking [Appellant] to the
           crime, and the assailant was wearing different clothing at the
           critical time of the homicide.

        2. Whether [Appellant’s] consecutive sentence of [twenty to
           forty] to life without the possibility of parole was excessive and
           unjust.

Appellant’s Brief at 4 (some formatting altered).

        In his first issue, Appellant argues that the evidence presented at trial

was insufficient to establish that he was one of the two assailants who shot at

Decedent. Id. at 11. Appellant contends that the Commonwealth failed to


____________________________________________


3   42 Pa.C.S. §§ 9541-9546.

                                           -4-
J-S56042-19



prove that he was one of the assailants because he was seen wearing a black

jacket with white chevrons hours before the shooting. Id. Appellant asserts

that Parole Agent Mohn’s testimony identifying him as the shooter wearing the

Houston Texans sweatshirt was unreliable due to the poor quality of the video

images. Id. Specifically, Appellant argues:

      Agent Mohn testified that he “first” watched the video of
      [A]ppellant in the Rondon Grocery Store.           In that video,
      [A]ppellant is clearly and 100% identified. Agent Mohn then
      watched the 2nd video in which two assailant[s] are walking to
      the murder scene. Agent Mohn testified that he was 70-80% sure
      it was [A]ppellant. Agent Mohn had never seen [A]ppellant
      wearing that Houston Texan[s] NFL [sweatshirt]. Agent Mohn
      could not identify the face. That assailant had a similar structure
      to [A]ppellant. But that structure is not unique. [Trial c]ounsel’s
      question to Agent Mohn if you did not see the first video of the
      appellant in Rondon Grocery Store would you still state that you
      recognized the appellant as the assailant in the second video.
      Agent Mohn’s response was “NO”. The way the two videos were
      presented to Agent Mohn, it stacked the identification against
      [A]ppellant as one of the two assailants.

Id.

      Appellant concedes that he was in the area of the shooting to visit his

girlfriend. Id. However, Appellant insists he was “at the wrong place, at the

wrong time.” Id. In sum, Appellant argues that the evidence presented was

insufficient to identify him as the shooter in the Houston Texans sweatshirt.

      The Pennsylvania Supreme Court has explained our standard for

reviewing the sufficiency of the evidence as follows:

      We must determine whether the evidence admitted at trial, and
      all reasonable inferences derived therefrom, when viewed in the
      light most favorable to the Commonwealth as verdict winner,
      supports all of the elements of the offense beyond a reasonable

                                     -5-
J-S56042-19


      doubt. In making this determination, we consider both direct and
      circumstantial evidence, cognizant that circumstantial evidence
      alone can be sufficient to prove every element of an offense. We
      may not substitute our own judgment for the jury’s, as it is the
      fact finder’s province to weigh the evidence, determine the
      credibility of witnesses, and believe all, part, or none of the
      evidence submitted.

Commonwealth v. Cooper, 941 A.2d 655, 662 (Pa. 2007) (citations

omitted). “Because a determination of evidentiary sufficiency is a question of

law, our standard of review is de novo and our scope of review is plenary.”

Commonwealth v. Williams, 176 A.3d 298, 305 (Pa. Super. 2017) (citation

omitted).

      To support a guilty verdict for “first-degree murder, the Commonwealth

must prove that a human being was unlawfully killed, the defendant

perpetrated the killing, and the defendant acted with malice and a specific

intent to kill.” Commonwealth v. Johnson, 160 A.3d 127, 136 (Pa. 2017)

(citation omitted). Further, “[i]n addition to proving the statutory elements

of the crimes charged beyond a reasonable doubt, the Commonwealth must

also establish the identity of the defendant as the perpetrator of the crimes.”

Commonwealth v. Smyser, 195 A.3d 912, 915 (Pa. Super. 2018) (quotation

marks and citation omitted).

      Instantly,   Appellant   challenges   the   sufficiency   of   the   evidence

identifying him as the perpetrator.    Therefore, we will limit our review to

whether the Commonwealth established this element of the crime.                See

Commonwealth v. Cain, 906 A.2d 1242, 1244 (Pa. Super. 2006) (declining




                                      -6-
J-S56042-19



to address the sufficiency of evidence supporting every element where an

appellant challenges identification evidence).

      We first note that identification evidence can be challenged for its

sufficiency to support a conviction, in addition to the definitiveness and

certainty of the identification testimony, which goes to its weight.

      As to the sufficiency of identification evidence, this Court has held:

      [E]vidence of identification need not be positive and certain to
      sustain a conviction. Although common items of clothing and
      general physical characteristics are usually insufficient to support
      a conviction, such evidence can be used as other circumstances
      to establish the identity of a perpetrator. . . . Given additional
      evidentiary circumstances, any indefiniteness and uncertainty in
      the identification testimony goes to its weight.

Commonwealth v. Orr, 38 A.3d 868, 874 (Pa. Super. 2011) (en banc)

(citations and quotation marks omitted).

      “A challenge to the weight of the evidence is distinct from a challenge

to the sufficiency of the evidence in that the former concedes that the

Commonwealth has produced sufficient evidence of each element of the crime,

but questions which evidence is to be believed.” Commonwealth v. Kinney,

157 A.3d 968, 971 (Pa. Super. 2017) (citation omitted and some formatting

altered), appeal denied, 170 A.3d 971 (Pa. 2017). Additionally, any claims

not raised in a         court-ordered Rule 1925(b) statement are        waived.

Commonwealth v. Bullock, 948 A.2d 818, 823 (Pa. Super. 2008) (holding

claims waived that were not raised in 1925(b) and abandoned on appeal when

not argued in brief).



                                     -7-
J-S56042-19



      Instantly, a review of the record establishes the following. Agent Mohn

testified that he reviewed the surveillance camera footage from near the scene

of the shooting.   N.T., 8/14/18, at 120.    Agent Mohn positively identified

Appellant as the individual wearing the black jacket with white chevrons

several hours before the shooting.     Id. at 122-23.     Agent Mohn further

testified that he was eighty percent sure that Appellant was the individual

wearing the Houston Texans sweatshirt shortly before the shooting. See id.

at 122-24.

      In addition to Agent Mohn’s testimony, the Commonwealth presented

evidence based on the GPS data from Appellant’s ankle monitor. Specifically,

Detective James Dunlap testified as an expert in forensic video and mapping

GPS data.    See N.T., 8/15/18, at 122-27.      Detective Dunlap’s testimony

combined the surveillance footage with the GPS data to create “compilation

videos.” See id. at 127-28. According to Detective Dunlap’s testimony and

the compilation videos, the GPS data matched Appellant’s movements when

Appellant was wearing the black jacket with white chevrons. The GPS data

was also consistent with the movements of the individual wearing the Houston

Texans sweatshirt shortly before, during, and after the shooting.

      Furthermore,   the   Commonwealth      presented    Carrasquillo’s   prior

statement to detectives. In that statement, Carrasquillo informed detectives

that Appellant told him that Appellant and another man shot and killed

someone near Frankford Avenue.      Appellant also told Carrasquillo that the

incident was caught on video, but Appellant’s face could not be clearly seen in

                                     -8-
J-S56042-19



the video.   After learning that Carrasquillo talked to detectives, Appellant

contacted Carrasquillo from prison. A recording of the phone call between

Appellant and Carrasquillo was played to jury and indicated that Appellant

threatened Carrasquillo and called him a “rat.” See N.T., 8/14/18, at 154-

56; cf. id. at 159.

      To the extent that Appellant challenges the certainty or reliability of

Agent Mohn’s testimony identifying Appellant as the individual in the Houston

Texans sweatshirt, his argument goes to the weight and not the sufficiency of

the evidence. See Orr, 38 A.3d at 874; Kinney, 157 A.3d at 971. Although

raised in his post-sentence motion, Appellant did not challenge the weight of

the evidence in his Rule 1925(b) statement, and he does not include a weight

of the evidence claim in his appellate brief. Accordingly, because Appellant

did not properly preserve his weight claim, it is waived.       See Pa.R.A.P

1925(b)(4)(vii), 2116(a), 2119(a); Bullock, 948 A.2d at 823.

      Viewing this evidence in a light most favorable to the Commonwealth as

the verdict winner, ample direct and circumstantial evidence proved that

Appellant was the assailant in the Houston Texans sweatshirt. See Cooper,

941 A.2d at 662; Orr, 38 A.3d at 874. Agent Mohn’s identification of Appellant

from the video footage was corroborated by the GPS evidence from Appellant’s

ankle monitor, as well as Carrasquillo’s statement to detectives. Accordingly,

the Commonwealth met its burden of proving beyond a reasonable doubt that

Appellant was one of the perpetrators who shot and killed Decedent. See




                                    -9-
J-S56042-19



Cooper, 941 A.2d at 662. Therefore, Appellant’s first issue challenging the

sufficiency of the evidence fails.

      In his second issue, Appellant argues that the consecutive sentence of

twenty to forty years’ imprisonment for conspiracy is excessive and unjust.

Appellant’s Brief at 12. Appellant contends the trial court abused its discretion

by running    the   sentence    consecutive    to   a mandatory   term of life

imprisonment. Id. Appellant insists the public is adequately protected by his

mandatory life sentence.       Id. at 13.     Appellant argues the consecutive

sentence is unnecessary and “tends to take away hope.” Id.

      Generally, the trial court has “discretion to impose [its] sentence

concurrently or consecutively to other sentences being imposed at the same

time.”    Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa. Super. 2011)

(internal quotation marks and citation omitted).          “[C]hallenges to the

discretionary aspects of sentencing do not entitle an appellant to review as of

right.”   Commonwealth v. Derry, 150 A.3d 987, 991 (Pa. Super. 2016)

(citation omitted). Therefore, before reaching the merits of such claims, we

must determine:

      (1) whether the appeal is timely; (2) whether Appellant preserved
      his issues; (3) whether Appellant’s brief includes a concise
      statement of the reasons relied upon for allowance of appeal with
      respect to the discretionary aspects of sentence; and (4) whether
      the concise statement raises a substantial question that the
      sentence is inappropriate under the sentencing code.

Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011) (citation

omitted).

                                     - 10 -
J-S56042-19



       This Court has held that

       when the appellant has not included a Rule 2119(f) statement and
       the appellee has not objected, this Court may ignore the omission
       and determine if there is a substantial question that the sentence
       imposed was not appropriate . . . . However, this option is lost if
       the appellee objects to a 2119(f) omission.               In such
       circumstances, this Court is precluded from reviewing the merits
       of the claim and the appeal must be denied.

Commonwealth v. Kiesel, 854 A.2d 530, 533 (Pa. Super. 2004) (citations

omitted).

       Here, Appellant timely appealed and properly preserved his claim in a

post-sentence motion and his Rule 1925(b) statement. See Corley, 31 A.3d

at 296. However, Appellant did not include a Rule 2119(f) statement in his

brief, as the Commonwealth pointed out in its brief. See Commonwealth’s

Brief at 10. Accordingly, Appellant’s challenge to the discretionary aspects of

his sentence is waived.4 See Kiesel, 854 A.2d at 533.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/21/19


____________________________________________


4Even if Appellant preserved his claim in a Rule 2119(f) statement, his issue
would not raise a substantial question. See Commonwealth v. Burgess,
455 A.2d 631 (Pa. 1983) (finding no error in consecutive sentences for first-
degree murder and PIC).

                                          - 11 -